Exhibit 10.9.2

 

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease  (“Amendment”) is entered into, and dated for
reference purposes, as of November 11, 2015 (the “Execution Date”) by and
between METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(“Landlord”), and GENOMIC HEALTH, INC., a Delaware corporation (“Tenant”), with
reference to the following facts (“Recitals”):

A. Landlord and Tenant are the parties to that certain lease which is comprised
of the following (collectively, the “Existing Lease”): that certain Lease, dated
January 4, 2007, entered into by and between Tenant, as tenant and Landlord, as
landlord (“Original Lease”); as amended by that certain First Amendment to
Lease, dated November 30, 2010 (the “First Amendment”), for certain
“Premises” described therein containing approximately 47,186 rentable square
feet of the Building (located at 101 Galveston Drive, Redwood City, California),
all as more particularly described in the Existing Lease.

B. Landlord and Tenant desire to provide for (i) the extension of the Term of
the Existing Lease; and (ii) other amendments of the Existing Lease as more
particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. SCOPE OF AMENDMENT; DEFINED TERMS.  Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. 
Should any inconsistency arise between this Amendment and the Existing Lease as
to the specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. All capitalized terms used in this
Amendment and not defined herein shall have the meanings set forth in the
Existing Lease unless the context clearly requires otherwise; provided, however,
that the term “Lease” as used herein and, from and after the Execution Date, in
the Existing Lease shall refer to the Existing Lease as modified by this
Amendment.

Section 2. EXTENSION OF TERM.  Landlord and Tenant acknowledge and agree that,
notwithstanding any provision of the Existing Lease to the contrary, the current
Term pursuant to the Existing Lease will expire on March 31, 2018, and that the
Term of the Lease is hereby extended for the period of thirty-six (36) months
(the “Second Extended Term”) commencing on April 1, 2018 (the “Second Extension
Commencement Date”) and expiring March 31, 2021 (hereafter, the “Expiration
Date” in lieu of the date provided in the Existing Lease), unless sooner
terminated or extended pursuant to the terms of the Lease.  Landlord and Tenant
acknowledge and agree that the Option to Extend set forth in Section 4 of Rider
2 to the Original Lease, as amended by Section 2 of the First Amendment, shall
apply to the Second Extended Term, and (i) the phrase “Second Extended Term” is
inserted in place of reference to the “Extended Term” in the Option to Extend,
and (ii) the Expiration Date shall mean the Expiration Date of the Second
Extended Term.

Section 3. Monthly Base Rent for Second Extended Term.  Notwithstanding any
provision of the Existing Lease to the contrary, commencing on the Second
Extension Commencement Date and continuing through the Expiration Date of the
Second Extended Term, the amount of Monthly Base Rent payable by Tenant for the
Premises shall be as follows:

Period from/to

Monthly Base Rent

April 1, 2018 to March 31, 2019

$141,558.00

April 1, 2019 to March 31, 2020

$145,804.74

April 1, 2020 to March 31, 2021

$150,178.88

Section 4. TENANT’S SHARE; BASE YEAR.  During the Second Extended Term, Tenant
shall pay all additional Rent payable under the Lease, including Tenant’s Share
of Operating Expenses. Notwithstanding any provisions of the Existing Lease to
the contrary, Tenant’s  Building Share shall continue to be 100.00%, Tenant’s
Phase Share shall continue to be 20.0263%, and Tenant’s Project Share shall
continue to be 8.7797%. 

Section 5. “AS IS” Condition.  

(a) Condition of Premises.  Notwithstanding any provision of the Existing Lease
to the contrary, Tenant hereby leases for the Second Extended Term and accepts
the Premises in its “AS IS” condition existing on the Execution Date, without
any express or implied representations or warranties of any kind by Landlord,
its brokers, manager or agents, or the employees of any of them regarding the
Premises; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation, except as expressly set forth in this Section 5. 

(b)Tenant Work Generally.  Landlord and Tenant acknowledge and agree that
notwithstanding any provisions of the Existing Lease to the contrary:  (a)
Tenant may desire to do certain alterations, additions or improvements in
connection with this extension of the Term, and for purposes of this Amendment
any such work is referred to as “Tenant Work”; (b) all Tenant Work, if any,
shall be done subject to and in compliance with this Amendment, and except to
the extent modified by or inconsistent with the express provisions of this
Amendment, pursuant to the provisions of Article 9 of the Original Lease
applicable to such Tenant Alterations; (c) without limiting the generality of
any provisions of Article Nine, Tenant’s selection of Tenant’s space planner

-1-

--------------------------------------------------------------------------------

 



and/or architect ("Tenant's Architect") and Tenant’s selection of a general
contractor shall be subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld or delayed; (d) all plans and specifications
prepared by Tenant’s space planner or architect shall be subject to review by
Landlord’s architect and to Landlord’s prior written approval, which shall not
be unreasonably withheld or delayed beyond ten (10) business days with respect
to any initial submissions, change orders, and any revisions thereto; (e) Tenant
shall retain one or more engineers reasonably satisfactory to Landlord and
licensed by the State of California to prepare structural, mechanical, and
electrical working drawings and specifications for all Premises improvements,
not included in, or requiring any changes to the HVAC, fire and/or life safety,
mechanical and electrical work; (f) if the Tenant Work does not exceed the
amount of the Allowance (as defined below), Tenant shall not be required to
obtain a completion and lien indemnity bond for the Tenant Work; (g) such work,
including all design, plan review, obtaining all approvals and permits, and
construction shall be at Tenant's sole cost and expense (subject to
reimbursement to the extent of the Allowance), including delivery to Landlord of
plans and specifications of such Tenant Work (including an as-built mylar and
digitized (to the extent available) set of as-built plans and specifications
upon completion) to the extent such work is more than recarpeting and/or
repainting, and (h) Tenant shall pay Landlord a fee (“Construction Monitoring
Fee”) for monitoring such design, construction and work by Tenant equal to two
percent (2%) of the Allowance, which fee shall be paid by Landlord applying two
percent (2%) of the Allowance in payment thereof.

 

(c)Design & Construction Responsibility for any Tenant Work.  Tenant shall be
responsible for the suitability for the Tenant's needs and business of the
design and function of all Tenant Work and for its construction in compliance
with (i) all laws, rules, orders, ordinances, directions, regulations and
requirements of all governmental authorities, agencies, offices, departments,
bureaus and boards having jurisdiction thereof, (ii) all rules, orders,
directions, regulations and requirements of the pacific Fire Rating Bureau, or
of any similar insurance body or bodies, and (iii) all rules and regulations of
Landlord (collectively, referred to herein as “Laws”).  Without limiting the
generality of the foregoing, Landlord and Tenant acknowledge and agree that (a)
such Laws include all building codes and regulations, Title 24, and the
Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et. seq.) and
regulations and guidelines promulgated thereunder, as all of the same may be
amended and supplemented from time to time (collectively referred to herein as
the “ADA”); and (b) in the event that any work by Tenant triggers any upgrades
or modifications of existing improvements in the Premises to comply with Law,
Tenant shall also be responsible for such upgrades and modifications, at
Tenant’s sole cost and expense (subject to reimbursement to the extent of the
Allowance).  Tenant, through Tenant's Architect, shall prepare all architectural
plans and specifications, and engineering plans and specifications, for the real
property improvements to be constructed by Tenant in the Premises in sufficient
detail to be submitted to Landlord for approval, to the extent required pursuant
to Article Nine of the Existing Lease and this Amendment, and to be submitted by
Tenant for governmental approvals and building permits and to serve as the
detailed construction drawings and specifications for the contractor, and shall
include, among other things, all partitions, doors, heating, ventilating and air
conditioning installation and distribution, ceiling systems, light fixtures,
plumbing installations, electrical installations and outlets, telephone
installations and outlets, any other installations required by Tenant, fire and
life-safety systems, wall finishes and floor coverings, whether to be newly
installed or requiring changes from the as-is condition of the Premises as of
the date of execution of the Existing Lease.  Tenant shall be responsible for
the oversight, supervision and construction of all Tenant Work in compliance
with this Existing Lease, including compliance with all Laws.

 

(d)Allowance: Amount; Reimbursable Costs & Payment.  Allowance means an amount
up to a maximum of Four Hundred Seventy-One Thousand Eight Hundred Sixty and
00/100 Dollars ($471,860.00) to reimburse Tenant for the actual costs of design,
engineering, plan review, obtaining all approvals and permits, and construction
of Tenant Work in the Premises (including the Construction Monitoring Fee), and
shall be payable as provided below.  In no event shall the Allowance be used to
reimburse Tenant for Tenant’s FF&E (as such term is defined herein).  For
purposes of this Amendment, “Tenant’s FF&E” shall mean Tenant’s furniture,
furnishings, telephone systems, computer systems, equipment, any other personal
property or fixtures, and installation thereof, including without limitation,
"Tenant’s Personal Property" described on Exhibit “G” to the Original
Lease.  The Allowance shall be paid to Tenant within thirty (30) days after the
later of final completion of the Tenant Work and Landlord's receipt of (i) a
certificate of completion prepared by Tenant’s Architect, (ii) final as-built
plans and specifications pursuant to this Amendment, (iii) full, final,
unconditional lien releases, and (iv) reasonable substantiation of costs
incurred by Tenant with respect to the Tenant Work.  Tenant must prior to the
date that is thirty-six (36) months from the Execution Date of this Amendment
submit written application with the items required above for disbursement or
reimbursement for any reimbursable costs out of the Allowance, and to the extent
of any funds for which application has not been made prior to that date or if
and to the extent that the reimbursable costs of the Tenant Work are less than
the amount of the Allowance, then any balance remaining thereafter shall be
retained by Landlord as its sole property and Landlord shall have no obligation
or liability to Tenant with respect to such excess.

Section 6. Limitation of Landlord’s Liability.  Notwithstanding any provision of
the Existing Lease to the contrary, Tenant agrees, on its behalf and on behalf
of its successors and assigns, that any liability or obligation of Landlord in
connection with this Lease shall only be enforced against Landlord’s equity
interests in the Building up to a maximum of Five Million and 00/100 Dollars
($5,000,000.00) and in no event against any other assets of the Landlord, or
Landlord’s officers or directors or partners, and that any liability of Landlord
with respect to this Lease shall be so limited and Tenant shall not be entitled
to any judgment in excess of such amount.

Section 7. TIME OF ESSENCE.  Without limiting the generality of any other
provision of the Existing Lease, time is of the essence to each and every term
and condition of this Amendment.

-2-

--------------------------------------------------------------------------------

 



Section 8. BROKERS. Notwithstanding any other provision of the Existing Lease to
the contrary, Tenant represents that in connection with this Amendment it is
represented by Kidder Mathews (“Tenant’s Broker”) and, except for Tenant’s
Broker and Landlord’s Broker identified below, Tenant has not dealt with any
real estate broker, sales person, or finder in connection with this Amendment,
and no such person initiated or participated in the negotiation of this
Amendment.  Tenant hereby indemnifies and agrees to protect, defend and hold
Landlord and Newmark Cornish & Carey (“Landlord’s Broker”) harmless from and
against all claims, losses, damages, liability, costs and expenses (including,
without limitation, attorneys’ fees and expenses) by virtue of any broker, agent
or other person claiming a commission or other form of compensation by virtue of
alleged representation of, or dealings or discussions with, Tenant with respect
to the subject matter of this Amendment, except for Landlord’s Broker.  Tenant
is not obligated to pay or fund any amount to Landlord’s Broker, and Landlord
hereby agrees to pay such commission, if any, to which Landlord’s Broker is
entitled in connection with the subject matter of this Amendment pursuant to
Landlord’s separate written agreement with Landlord’s Broker.  The provisions of
this Section shall survive the expiration or earlier termination of the Lease.

Section 9. ATTORNEYS’ FEES.  Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment.  In the event that either
party brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease, the parties acknowledge and agree
that the provisions of Section 11.03 of the Original Lease shall apply.

Section 10. Effect of Headings; Recitals: Exhibits.  The titles or headings of
the various parts or sections hereof are intended solely for convenience and are
not intended and shall not be deemed to or in any way be used to modify, explain
or place any construction upon any of the provisions of this Amendment.  Any and
all Recitals set forth at the beginning of this Amendment are true and correct
and constitute a part of this Amendment as if they had been set forth as
covenants herein.  Exhibits, schedules, plats and riders hereto which are
referred to herein are a part of this Amendment.

Section 11. ENTIRE AGREEMENT; AMENDMENT.  This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.

Section 12. OFAC.  Landlord advises Tenant hereby that the purpose of this
Section is to provide to the Landlord information and assurances to enable
Landlord to comply with the law relating to OFAC.

Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

If, in connection with the Lease, there is one or more Guarantors of Tenant’s
obligations under the Lease, then Tenant further represents, warrants and
covenants either that  (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any  person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.

Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this
Section.  Tenant represents and warrants that the Tenant OFAC Information it has
provided or to be provided to Landlord or Landlord’s Broker in connection with
the execution of this Amendment is true and complete.

Section 13. RATIFICATION.  Tenant represents to Landlord that: (a) the Existing
Lease is in full force and effect and has not been modified except as provided
by this Amendment; (b) as of the Execution Date, there are no uncured defaults
or unfulfilled obligations on the part of Landlord or Tenant; and (c) Tenant is
currently in possession of the entire Premises as of the Execution Date, and
neither the Premises, nor any part thereof, is occupied by any subtenant or
other party other than Tenant.

Section 14. AUTHORITY.  Each party represents and warrants to the other that it
has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third
party.  Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.

Section 15. DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST.  Pursuant to
California Civil Code Section 1938, Landlord hereby notifies Tenant that as of
the date of this Amendment, the Premises has not undergone inspection by a
“Certified Access Specialist” to determine whether the Premises meet all
applicable construction-related accessibility standards under California Civil
Code Section 55.53.

Section 16. ENERGY UTILITY USAGE.  If Tenant is billed directly by a public
utility with respect to Tenant’s  energy usage at the Premises, then, upon
request, Tenant shall provide monthly energy utility

-3-

--------------------------------------------------------------------------------

 



usage for the Premises to Landlord for the period of time requested by Landlord
(in electronic or paper format) or, at Landlord’s option, provide any written
authorization or other documentation required for Landlord to request
information regarding Tenant’s  energy usage with respect to the Premises
directly from the applicable utility company.

Section 17. COUNTERPARTS.  This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.  Each duplicate and counterpart shall be equally admissible
in evidence, and each original shall fully bind each party who has executed it.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

 

TENANT:

GENOMIC HEALTH, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kim Popovits

 

Print Name:

Kim Popovits

 

 

 

Title:

President & CEO

 

(Chairman of Board, President or Vice President)

 

 

 

By:

/s/ Brad Cole

 

Print Name:

Brad Cole

 

 

 

Title:

COO & CFO

 

(Secretary, Assistant Secretary, CFO or Assistant Treasurer)

 

 

 

 

LANDLORD:

METROPOLITAN LIFE INSURANCE COMPANY,

 

a New York corporation

 

 

 

By:

/s/ Greg Hill

 

Print Name:

Greg Hill

 

Title:

Director

 

 

-4-

--------------------------------------------------------------------------------